UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 17, 2011 iMergent, Inc. (Exact name of registrant as specified in its charter) Delaware 001-32277 87-0591719 (State or other jurisdiction (Commission (I.R.S. Employer of incorporation) File Number) Identification No.) 1615 South 52nd Street, Tempe, AZ 85281 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (623) 242-5959 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( seeGeneral Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item5.07 Submission of Matters to a Vote of Security Holders On May17, 2011, iMergent, Inc. (the “Company”) held its Annual Meeting of Stockholders in Tempe, Arizona. The following is a brief description of the matters voted on at the meeting, which are more fully described in the Company's definitive proxy statement filed with the Securities and Exchange Commission, and a statement of the number of votes cast for, withheld and against and the number abstentions and broker non-votes with respect to each matter: 1. The election of Craig Rauchle, Robert Kamm, and Anil Puri as directors of the Company for terms of two years, expiring at the Company’s Annual Meeting of Stockholders during 2013 or until their successors are duly elected and qualified: Nominee For Against Abstain Craig Rauchle - Robert Kamm - Anil Puri - 2. The ratification of the appointment of Deloitte & Touche LLP as the Company’s independent registered public accounting firm for the fiscal year ending December31, 2011: For Against Abstain 95 3. The approval of a proposal to amend the Company’s 2003 Equity Incentive Plan: For Against Abstain 4. The approval, of the amendment of the Company’s certificate of incorporation to change the name of the Company from “iMergent, Inc.” to “Crexendo, Inc.”: For Against Abstain Item5.03 Amendments to Articles of Incorporation or Bylaws Effective May 17, 2011 the Company amended its Articles of Incorporation to change the name of the corporation to Crexendo, Inc. Item 9.01 Financial Statements and Exhibits (d) Exhibits The following exhibit is furnished with this Current Report on Form8-K: Exhibit Number Description Amendment to Articles of Incorporation. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. iMergent, Inc By: /s/ Jonathan Erickson Jonathan Erickson Chief Financial Officer Date: May 20, 2011
